Citation Nr: 9917212	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  91-38 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from November 1969 to October 
1971.

This case came to the Board of Veterans' Appeals (Board) from 
March 1990 and later RO rating decisions that denied service 
connection for Reiter's syndrome and an increased evaluation 
for residuals of an injury to the right brachial plexus 
(rated 10 percent).  In June 1994, the Board denied the 
claims.  The veteran then appealed the June 1994 Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court), and 
appointed Bernard J. Hasson, Jr., attorney, to represent him.

In February 1995, the Court granted separate motions from the 
parties requesting that the June 1994 Board decision be 
vacated and the case remanded for readjudication.  In March 
1995, the Court entered judgment.

In a May 1995 letter, the Board asked the veteran's attorney 
to clarify his representation.  In May 1995, the attorney 
notified the Board that he was not representing the veteran 
before the Board.  In a May 1995 letter, the Board notified 
the veteran that his attorney would not be representing him 
before VA and that his prior representative, the Disabled 
American Veterans, would be provided the opportunity to 
submit additional argument.  A written argument dated in June 
1995, was received from the representative.


In July 1995 and July 1996, the Board remanded the case to 
the RO for additional development.  In a February 1996 RO 
rating decision entitlement to a permanent and total 
disability evaluation for pension purposes was denied, and 
the veteran appealed.  The case was returned to the Board in 
1998. 

In August 1998, in a separate decision, the Board remanded 
the case to the RO for additional development with regard to 
the issue of entitlement to a permanent and total disability 
evaluation for pension purposes.  A January 1999 RO rating 
decision granted this benefit and it is no longer a matter 
for appellate consideration.

In another August 1998 decision, the Board denied an 
increased evaluation for residuals of an injury of the right 
brachial plexus and remanded the issue of entitlement to 
service connection for Reiter's syndrome to the RO for 
additional action.  In written arguments dated in April and 
May 1999, the representative mentions the veteran's 
entitlement to a higher rating for residuals of an injury of 
the right brachial plexus.  Since this issue was decided by 
the Board in August 1998, it is no longer a matter for 
appellate consideration and will not be addressed by the 
Board.  The April and May 1999 written arguments of the 
representative are referred to the RO for clarification and 
appropriate action.



REMAND

The veteran underwent a VA general medical examination in 
September 1998 that refers to Reiter's syndrome and is 
relevant to the issue of service connection for this 
condition.  This evidence has not been reviewed by the RO and 
neither the veteran nor his representative has waived initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider all relevant evidence and 
provide the veteran with an appropriate supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claim for 
service connection for Reiter's syndrome.  
This review should consider the report of 
the veteran's VA general medical 
examination in September 1998.

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no further action unless notified otherwise, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










